DETAILED ACTION
Response to Amendment
The Amendment filed February 10, 2022 has been entered. Claims 13 – 15, 17 – 20 and 23 – 32 are pending in the application with claims 23 – 32 being newly added and claims 1 – 12, 16, 21 and 22 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Non-Final Action mailed November 15, 2021.

This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because of the following informalities. All the features discussed below should be assigned a reference numeral.
“a reduced radius section” and “inner periphery”, as in claim 13;
“a first distance” and “a second distance”, as in claim 23;
“an enlarged radius section”, as in claim 25;
“overhang section”, as in claim 28.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“a reduced radius section” and “inner periphery”, as in claim 13;
“a first distance” and “a second distance”, as in claim 23;
“an enlarged radius section”, as in claim 25;
“overhang section”, as in claim 28.
Claim Objections
Claim 17 is objected to because of the following informality. Appropriate correction is required.
Claim 17, line 2: “each arm of the impeller” should read --each arm of the plurality of arms of the impeller--.
Allowable Subject Matter
Claims 13 – 15, 17 – 20 and 23 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Victor (US 3,240,154), Lovatt (US 3,467,019), Sully (US 3,202,103), Dean (US 2,902,935), Warren (US 3,303,791), Park (US 5,549,010), Okano (US 2003/0062300) and Clausen (US 4,589,822). 
Victor and Lovatt teaches a pump with flexible impeller wherein the housing on one end is closed by a cover (end cap).
Sully, Dean and Warren teaches a pump with flexible impeller wherein the pump casing surround the pump and the housing on one end is closed by a cover (end cap).
Park teaches the provision of a window on a cover that closes the impeller on one end.
Okano teaches a transparent window to be provided above the impeller for the purpose of observing the impeller.
Clausen teaches the pump wherein the cover provided at one end of the housing is made transparent so that the operation of the pump can be visually monitored 
Regarding claims 13 and 28, the prior art(s) fails to teach alone or in combination a transfer pump specifically having:
 “the end cap defining an inner periphery having a reduced radius section that projects radially inwardly toward the drive axis, wherein the reduced radius section is oriented along a majority of the flattened portion”, as in claim 13.
“the end cap including an overhang section covering a portion of the viewing window that is disposed adjacent the radially inward wall of the pump casing”, as in claim 28.
Thus, the prior art(s) alone or in combination fails to teach a specific structure of the end cap that accommodates the viewing window in the transfer pump. Therefore, claims 13 – 15, 17 – 20 and 23 – 32 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746